Citation Nr: 1814770	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-08 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include panic disorder, anxiety disorder, depressive disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to March 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2014 and November 2014 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record is insufficient to decide the claim.  Further development is required.  

In correspondence received in March 2014, the Veteran asserted that he received mental health treatment from private providers within the first year after his separation from service.  He identified his providers as Dr. J.A., from 1966 to 1976; Dr. R.S., from 1976 to 1980; Dr. E.C., from 1980 to 1986; Dr. J.S., from 1986 to 2013; and Dr. A.N., from 2013 to the present.  Although the Veteran stated that Dr. J.A. was now deceased and Drs. R.S., E.C. and J.S. were now retired, no attempt has been made to obtain these relevant private treatment records.  

VA is obligated to provide an examination and/or opinion where the record contains evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Although the Veteran's service treatment records show no relevant complaints, findings, treatment or diagnoses for any psychiatric disorder, he contends that he first experienced feelings of anxiety and panic attacks while stationed near the demilitarized zone (DMZ) in Korea that were a result of the heightened stress in the area during the cold war and the fear of a possible attack from North Korea.  He stated that he did initially seek treatment but quickly learned that it made him a target for derision and he learned to "suck it up."  He asserts that he did not experience anxiety or depression prior to his service and that his symptoms have continued since his separation from service and that he has had continuous private treatment for those symptoms since the year following his discharge from service.  Additionally, VA treatment records note the Veteran's reported history of inservice symptoms and indicate diagnoses of panic disorder, anxiety disorder, and depressive disorder and rule-out PTSD.  

The Veteran has not been provided a VA examination to address the etiology of his current psychiatric disorder.  Thus, a VA examination and opinion that addresses this matter must be provided.  

Finally, while the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claims file.  See 38 U.S.C. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization from the Veteran, attempt to obtain the complete treatment records from Dr. J.A., from 1966 to 1976; Dr. R.S., from 1976 to 1980; Dr. E.C., from 1980 to 1986; Dr. J.S., from 1986 to 2013; and Dr. A.N., from 2013 to the present (see March 2014 correspondence from the Veteran). 

All attempts to secure these records must be documented in the claims file.  If any records are not available, the Veteran and his representative should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).  

Regardless of his response, obtain all outstanding VA treatment records, including from the Providence Healthcare System and any affiliated outpatient facilities and clinics, from September 2015 to the present.  

2.  After associating the above records, if any, with the claims file, the Veteran must be afforded a VA examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's currently diagnosed psychiatric disorder, to include panic, depression, and anxiety disorder, as well as rule-out PTSD.  The claims file must be made available to the examiner.  Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should provide an opinion on the following questions:

(A)  Identify all current psychiatric disorders.  The presence or absence of PTSD, panic disorder, depressive disorder, and anxiety disorder should be specifically discussed.  

(B)  If PTSD is diagnosed, then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related or attributable to any incident of the Veteran's military service, to include any stressors involving the fear of in-service hostile military or terrorist activity during service in Korea.

(C)  For any psychiatric diagnosis other than PTSD, to include panic disorder, depressive disorder, or anxiety disorder, with respect to each diagnosed disability, opine as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder other than PTSD is related to the Veteran's active service, to include his service in Korea.

A complete rationale for all opinions must be provided that addresses the Veteran's statements regarding the onset of his symptoms and the circumstances.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




